DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 17 recite the limitation “receive event signals from … a wireless transmitter device attached to a person …., the event signals including a possible fall event based on a signal from the wireless transmitter device, the signal including … activity values exceeding a threshold”. The originally filed disclosure provides support for event signal as signal from accelerometer or movement detection sensors operable to measure the magnitude of movements that is used to identify a possible fall event based on activity values greater than a predetermined amount or for more than a given duration of time, as disclosed in [0049, 0050]. There is no disclosure for using event signals from a wireless transmitter device attached to a person to determine a possible fall event based on the value exceeding a threshold. The applicant alleges that [0033, 0049, 0050] of the originally filed disclosure provide support for the above limitation. The Examiner is unable to find a teaching in the above paragraphs that teaches a system or method that uses values from a wireless transmitter device attached to a person to determine a fall event based on values from the device exceeding a threshold. The limitation is not supported by the originally filed disclosure and is considered a new matter.

Claims 2-14, 18-20 are rejected for being dependent on a rejected claim.

Claims 1, 16, 17 recite the limitation “a wireless transmitter device attached to a person, … detection of a signal from the wireless transmitter device, the signal including an identification of the person”. The originally filed disclosure provides support for a signal as received from a near-field sensor, described as the wireless transmitter sensor attached to a person that can be implemented as an RFID [0031], may uniquely identify some action with a person, but fails to provide a teaching to identify the person. There is no disclosure for signals from a wireless transmitter device attached to a person that can be used to identify a person. The applicant alleges that [0033, 0049, 0050] of the originally filed disclosure provide support for the above limitation. The Examiner is unable to find a teaching in the above paragraphs that teaches a system or method that uses a wireless transmitter device to identify a person. The limitation is not supported by the originally filed disclosure and is considered a new matter.

Claims 2-14, 18-20 are rejected for being dependent on a rejected claim.

Claims 1, 16, 17 recite the limitation “a wireless transmitter device attached to a person, … detection of a signal from the wireless transmitter device, the signal including … an activity values exceeding a threshold”. The originally filed disclosure provides support for a signal as signal from accelerometer or movement detection sensors operable to measure the magnitude of movements that is used to identify a possible fall event based on activity values greater than a predetermined amount or for more than a given duration of time. There is no disclosure for using signal from a wireless transmitter device including an activity value exceeding a threshold. The applicant alleges that [0033, 0049, 0050] of the originally filed disclosure provide support for the above limitation. The Examiner is unable to find a teaching in the above paragraphs that teaches a system or method that receives signal from a wireless transmitter device attached to a person including values exceeding a threshold. The limitation is not supported by the originally filed disclosure and is considered a new matter.

Claims 2-14, 18-20 are rejected for being dependent on a rejected claim.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Argument 1: Paragraph [0042] of the specification as filed states that "the sensor device 300 may contain additional sensors of a different or second type in one or more embodiments. Such second type of sensors may be motion sensors, or on-person worn sensors or other sensors known in the art." Paragraph [0031] of the specification as filed discusses "near-field sensor devices" that "may detect wireless transmitter devices, such as RFID (radio-frequency identification), worn by or attached to people or objects" where "[a] near-field sensor device may comprise a device that connects a near-field communication (NFC) sensor to a component able to communicate with the local gateway 102 via wireless communication technology." Further, paragraph [0050] of the specification as filed states that a computing device "may listen for and identify a possible fall event from one or more of the sensor devices based on the one or more event signals" where "[a] possible fall event may comprise sensor data including values that exceed a threshold, e.g., activity values that are greater than a predetermined amount or for more than a given duration of time." Therefore, the claim feature receiving "event signals from . .. a wireless transmitter device attached to a person, the event signals including a possible fall event based on a detection of a signal from the wireless transmitter device, the signal including ... activity values exceeding a threshold" and the claim feature "a wireless transmitter device attached to a person, ... detection of a signal from the wireless transmitter device, the signal including ... activity values exceeding a threshold" as recited by claim 1 are fully supported by the specification as filed at least at paragraphs [0031], [0042] and [0050].

Response 1: 
The teaching in [0042] specifies that the on-person worn devices, and all the other “second type of devices” are “sensors”. 
The teaching in [0031] describes that near-field sensor devices can uniquely identify an action with a person and detect signals from wireless transmitter devices worn by people, and “may notify that a caregiver entered and left the room”. There is no teaching or indication that the signal from the wireless transmitters worn by people being used to detect a fall. Further, the teaching does not imply that the wireless transmitter device worn by people is a sensor. It only describes that it is just a wireless transmitter, such as an RFID.
The teaching in [0050] describes that the computing devices identifies a possible fall event based on signal from sensors.
The teaching in the above paragraphs combined does not indicate that the specification as filed teaches the claimed limitation of identifying a possible fall event based on signals from the wireless transmitters. The above paragraphs teach that the computing device identifies a possible fall event based on signals from sensors. The wireless transmitter worn by people are only used to “identify some action with a person”, [0031].

Argument 2: Paragraph [0025] includes relevant teaching about the argued limitation.
Response 2: Paragraph [0025] of the specification only describes a general overview of the invention as filed with no specifics about wireless transmitters worn by a person, or detection of a fall.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688